Citation Nr: 1503682	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  09-08 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an evaluation for degenerative joint and disc disease of the lumbar spine in excess of 10 percent prior to July 11, 2011, and in excess of 20 percent beginning from July 11, 2011.

2.  Entitlement to service connection for degenerative joint disease, right knee.

3.  Entitlement to service connection for degenerative changes, right hip, secondary to degenerative joint disease, right knee.

4.  Entitlement to service connection for degenerative changes, left hip.

5.  Entitlement to service connection for left knee condition (claimed as left knee pain).

6.  Service connection for neck condition (claimed, as neck pain, due to injury).

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1995 to February 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In November 2014, the Veteran testified at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The Board notes that the issue of entitlement to a TDIU rating has not been adjudicated by the RO but has been raised by the record; specifically, at the Veteran's November 2014 videoconference Board hearing.  Thus, the Board finds that although an appeal was not received on the issue of entitlement to a TDIU rating, it is now before the Board because it has been reasonably raised during the adjudicatory process of the underlying claim for an increased rating for a lumbar spine disability and is a component of the instant appeal.  See Rice v. Shinseki, 22 Vet. App. 447,454-455 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2014).

With respect to the duty to assist the Veteran in obtaining medical evidence, the Board notes that the Veteran stated at his video conference Board hearing that there are outstanding private medical records from the Veteran's chiropractor.  It does not appear from the available evidence that any efforts have been made to help obtain these private records.  Because such records, if obtained, might contain information bearing on the Veteran's appeal, efforts should be made to procure them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  The Veteran stated at his videoconference Board hearing that he recently started seeing a new VA physician, thus updated VA treatment records should be obtained as well.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The fulfillment of the duty to assist includes the conduct of a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124  (1991).  However, the mere passage of time between the last examination and the Board's review does not automatically render the examination inadequate; there must be evidence of a change in the condition or allegation of worsening of the condition.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Given that the Veteran had knee surgery since his August 2007 joints examination, this amounts to a material change of the Veteran's condition and a new examination should be provided.  38 C.F.R. § 3.327(a).   

At the Veteran's January 2013 VA examination, the examiner discussed the impact of individual disabilities on the Veteran's employability.  VA is not obligated to obtain a medical opinion addressing the combined effects of all service-connected disabilities on a veteran's ability to work.  See Floore v. Shinseki, 26 Vet.App. 376, 381 (2013).  However, in this case, the Veteran's combined effects of his service-connected lumbar spine disability, and his major depressive order may render him unemployable.  Specifically, the Veteran stated at his January 2013 VA examination that he was fired from a job in 2010 because he had low motivation, and cried while at work.  The Veteran also stated that he was fired for being tardy, and had verbal confrontations with co-workers, and supervisors.  The January 2013 examination also stated that the Veteran needed to work indoors due to his service-connected allergies.  At the Veteran's videoconference Board hearing, the Veteran stated that his back disability prevents him from working because he must lay down, sit down, take medication, ice, heat, and massage his back.  The Board therefore finds that a VA examination and medical opinion must be obtained addressing the cumulative effect of the Veteran's service-connected disabilities on his ability to work.  Floore, (the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records from all VA facilities pertaining to any relevant treatment the Veteran received dated since January 2013.   All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).


2.  The AMC/RO should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of treatment records from any private provider the Veteran has received care from.  After the Veteran has signed the appropriate release, the records should be obtained.  All attempts to procure the treatment records should be documented in the claims file. If the AMC/RO cannot obtain the records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Schedule the Veteran for a VA spine examination to determine the current severity of his lumbar spine disability.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail. 

The examiner should describe all symptomatology, to include range of motion of the lumbar spine (specifying at what degree in motion pain begins).  The examiner should also describe any functional loss pertaining to the service-connected lumbar spine disability due to pain or weakness, and to document all objective evidence of those symptoms.  

The examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.  The examiner should also determine whether the Veteran has ankylosis of the lumbar spine.  The examiner should indicate whether the Veteran had any incapacitating episodes (periods which require bed rest prescribed by a physician and treatment by a physician) during the past 12 months, and if so, the duration of these incapacitating episodes.

The examiner should also conduct neurological testing to determine if the Veteran has neurological symptoms related to his lumbar spine disability. 

The medical rationale for all opinions expressed should be provided.

4.  Schedule the Veteran for a VA joints examination to obtain a medical opinion determining whether the Veteran's claims are related to his period of service. The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

(a) Right Knee:

(i) Is it "at least as likely as not" (50 percent or greater probability) that the Veteran's right knee condition, permanently increased in severity beyond normal profression during such service?  

(ii)  If the answer to the above question is "Yes," was the increase in severity "clearly and unmistakably" (obviously or manifestly) due to the natural progress of the disease? 

 

(b) Right Hip Secondary to Right Knee:

(i) If the answer to (a)(i) is "Yes", and the answer to (a)(ii) is "No", then:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability is the cause of any currently diagnosed right hip disability?

 Is it at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability caused a worsening of any currently diagnosed right hip disability, beyond the normal progress of that disease?

(c) Left Hip: Is it at least as likely as not (50 percent or greater probability) that the Veteran's left hip disability had its onset in or is otherwise related to his active military service.

(d) Left Knee:  Is it at least as likely as not (50 percent or greater probability) that the Veteran's left knee disability had its onset in or is otherwise related to his active military service.

(e) Neck: Is it at least as likely as not (50 percent or greater probability) that the Veteran's neck disability had its onset in or is otherwise related to his active military service.

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disabilities.  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

5.  Schedule the Veteran for a VA examination to evaluate the impact his service-connected disabilities have on his employability.  The examiner must review the claims file and should note that review in the report. 

The examiner should opine on the functional impairment caused singly and combined by the Veteran's service-connected disabilities (lumbar spine disability, major depressive disorder, chronic allergies, and any other musculoskeletal disability found to be aggravated, or due to service).  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.

In offering any opinion, the examiner should consider all the evidence of record, to include the lay statements submitted by or on behalf of the Veteran.  The rationale for any opinion offered should be provided.

6.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




